United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 23, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-30953
                         Summary Calendar



MARION A. DUDEK,

                                    Plaintiff-Appellant,

versus

DONALD C. & ELEANOR J. GLANVILLE REVOCABLE TRUST,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                        USDC No. 03-CV-1799
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Marion A. Dudek appeals from the district court’s dismissal,

for lack of personal jurisdiction, of his action against the

Donald C. & Eleanor J. Glanville Revocable Trust (“the Trust”).

In the action, which the Trust removed from Louisiana state

court, Dudek sought declaratory relief regarding an arbitration

clause in a Bare Boat Charter contract (“the Charter”) for Barge

ZB-300 (“the Barge”) and injunctive relief barring the Trust from

enforcing the arbitration provision against Dudek.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-30953
                                  -2-

     This court reviews the district court’s dismissal de novo.

See Alpine View Co. Ltd. v. Atlas Copco AB, 205 F.3d 208, 214

(5th Cir. 2000).    The plaintiff may satisfy its burden by

presenting a prima facie case for jurisdiction.     See Felch v.

Transportes Lar-Mex SA de CV, 92 F.3d 320, 326 (5th Cir. 1996).

All uncontroverted allegations by the plaintiff are accepted, and

all conflicts between the parties are resolved in favor of the

plaintiff.   See Alpine, 205 F.3d at 215.

     Dudek argues that the Trust’s contacts with Louisiana are

sufficient to confer personal jurisdiction.    He attempts to

distinguish the facts of his case from Hydrokinetics, Inc. v.

Alaska Mechanical, Inc., 700 F.2d 1026 (5th Cir. 1983).

     After a thorough review of the record, we have determined that

the district court did not err in granting the Trust’s motion

to dismiss for want of personal jurisdiction.    The evidence of

record in connection with the motion to dismiss does not indicate

that the Trust purposefully directed its activities at the

resident of the forum so as to establish specific jurisdiction.

See Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985).

     The facts of the instant matter are closely analogous to

Hydrokinetics.     Although the parties formed the Charter in

Louisiana, as in Hydrokinetics the significance of that fact is

diminished by a choice-of-law provision that invokes the law of

another state.     See Hydrokinetics, 700 F.2d at 1029.   While it is

relevant that one or more Trust representatives traveled to
                            No. 03-30953
                                 -3-

Louisiana regarding the Charter, as in Hydrokinetics such travel

is not sufficient “to alter the basic quality and nature of [the

non-resident defendant’s] contact with the [forum] state.”       Id.

Finally, aside from the temporary presence of the Barge in

Louisiana waters, our review of the record indicates, as in

Hydrokinetics, that the sole contact between the non-resident

defendant and the forum state is a contract that did not require

performance, other than payment, by the defendant in the forum

state.   See id.   The mere presence of the Barge in Louisiana

waters does not establish that the Trust has sufficient

“continuous and systematic” contacts with the forum state to

establish general jurisdiction.    See Helicopteros Nacionales de

Colombia, S.A. v. Hall, 466 U.S. 408, 414-15 (1984).

     In view of our determination that Dudek failed to establish

that the Trust was subject to personal jurisdiction, we do not

consider Dudek’s argument that he is entitled to have a court

determine whether he bound himself personally to arbitration

under the Charter and whether the arbitrator has jurisdiction

over him.   The judgment of the district court is AFFIRMED.